Case: 20-10332     Document: 00516001066         Page: 1     Date Filed: 09/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-10332                      September 1, 2021
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   Alexander Loya,

                                                           Petitioner—Appellant,

                                       versus

   NFN Underwood, Warden

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CV-216


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Alexander Loya, federal prisoner # 17693-035, appeals the dismissal
   of his 28 U.S.C. § 2241 application. Loya filed the § 2241 application to
   challenge his military court convictions and sentences for abusive sexual
   contact with a child, indecent liberties with a child, and aggravated sexual


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10332      Document: 00516001066           Page: 2    Date Filed: 09/01/2021




                                     No. 20-10332


   contact with a child who had not obtained the age of 12 years. In his
   application, Loya alleged that his wife bribed and coerced the victim to testify
   falsely against him. He attached to his application affidavits and other
   evidence that he contended supported his claim. The district court dismissed
   Loya’s application on the grounds that the military courts had fully and fairly
   considered his claims and that any freestanding claim of actual innocence was
   not cognizable as an independent ground for habeas relief.
          On appeal, Loya challenges the district court’s finding that the
   military courts had fully and fairly considered his claims and asserts that the
   only issue before the court is whether his convictions should be allowed to
   stand in light of his allegation of bribery and coercion of the victim to testify
   falsely against him. Loya contends that his convictions violated his Fifth and
   Fourteenth Amendment due process rights, his Fifth Amendment right to an
   indictment by a grand jury, and his Sixth Amendment rights to an impartial
   jury and to confront adverse witnesses. We review the district court’s factual
   findings for clear error and its conclusions of law de novo. Christopher v.
   Miles, 342 F.3d 378, 381 (5th Cir. 2003).
          Federal courts have jurisdiction pursuant to § 2241 over petitions for
   habeas corpus filed by individuals challenging military convictions. See Burns
   v. Wilson, 346 U.S. 137, 139 (1953). However, “in military habeas corpus the
   inquiry, the scope of matters open for review, has always been more narrow
   than in civil cases.” Id. Review of a military conviction is appropriate only
   where, inter alia, “the claim of error is one of constitutional significance, or
   so fundamental as to have resulted in a miscarriage of justice.” Calley
   v. Callaway, 519 F.2d 184, 199 (5th Cir. 1975). Loya has failed to satisfy our
   “first inquiry” in analyzing an applicant’s § 2241 application insofar as he
   fails to demonstrate that his allegations raise a claim of “constitutional
   significance.” Id.




                                          2
Case: 20-10332      Document: 00516001066           Page: 3     Date Filed: 09/01/2021




                                     No. 20-10332


          As to Loya’s claim that his due process rights were violated, Loya does
   not allege that the Government was involved in the alleged bribery scheme or
   even knew about it. Furthermore, he does not allege that the Government
   knowingly used or failed to correct the victim’s purportedly false testimony
   or that the Government knew that the victim’s testimony was unreliable and
   failed to disclose such a fact. See Giglio v. United States, 405 U.S. 150, 153–
   54 (1972); Napue v. Illinois, 360 U.S. 264, 269 (1959). Accordingly, Loya has
   failed to allege a cognizable claim that his due process rights were violated.
          As to his claim that his right to a grand jury indictment was violated,
   the Fifth Amendment right to a grand jury indictment, by its express terms,
   does not apply to members of the armed forces. See United States v. Hennis,
   79 M.J. 370, 378–79 (C.A.A.F. 2020); see also Solorio v. United States, 483
   U.S. 435, 439 (1987). As such, Loya has failed to allege a cognizable claim
   that his Fifth Amendment right to an indictment by grand jury was violated.
          With respect to his argument that his Sixth Amendment rights were
   violated, “the right to a jury trial does not apply to courts-martial, and never
   has.” Betonie v. Sizemore, 496 F.2d 1001, 1007 (5th Cir. 1974). Further, he
   fails to state a cognizable Sixth Amendment claim that he was denied the right
   to confront adverse witnesses because he does not allege that he was
   prohibited from being present in the courtroom during the testimony of any
   adverse witnesses, that he was prohibited from cross-examining any adverse
   witnesses, or that his cross-examination of any adverse witnesses was limited
   in any detrimental way. See United States v. Hitt, 473 F.3d 146, 156 (5th Cir.
   2006); United States v. De Los Santos, 810 F.2d 1326, 1333–34 (5th Cir. 1987).
          Finally, to the extent that Loya attempts to raise a stand-alone
   innocence claim, this court does not recognize freestanding claims of actual
   innocence on federal habeas review; an allegation of actual innocence does
   not by itself establish a constitutional violation. See In re Swearingen, 556 F.3d




                                           3
Case: 20-10332      Document: 00516001066          Page: 4   Date Filed: 09/01/2021




                                    No. 20-10332


   344, 348 (5th Cir. 2009) (per curiam) (citing Graves v. Cockrell, 351 F.3d 143,
   151 (5th Cir. 2003)). In any event, Loya has abandoned any freestanding
   innocence claim insofar as he does not challenge the district court’s finding
   that such a claim was not cognizable on federal habeas review. See Yohey v.
   Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
          The district court’s judgment is AFFIRMED. Loya’s motion to
   supplement the record is DENIED as unnecessary.




                                         4